DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims (1-8, 10-16, 18-22) are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to anticipate the respective claim combinations together and nor the respective claim combinations be obvious with:
“A method of automatically analyzing protein crystallization trials, the method comprising: retrieving an image from a datastore, the image depicting a drop including a protein in solution; applying a neural network to the image, the neural network including a plurality of dimensionality reduction layer pairs and a plurality of fully connected layers, wherein an output of the neural network indicates a predicted classification of the image; determining, based on the predicted classification, whether the protein has crystallized in the drop; responsive to determining that the protein has crystallized in the drop; identifying a user subscribed to receive updates for a trial with which the image is associated; looking up contact information for the user; and sending a notification that the protein has crystallized in the drop to the user using the contact information (Emphasis added – Prior art of record fails to teach the underlined portion.); and providing a user interface for display at a client device responsive to the protein having crystallized, the user interface including information about the drop.”
“An automatic protein crystallization trial analysis system stored on a machine-readable storage medium, wherein the automatic protein crystallization trial analysis system is manufactured by a process comprising: retrieving a training set of images from a datastore, each image depicting a drop including a protein in solution labelling the images in the training set, each image labelled with one of a plurality of classifications, the plurality of classifications including one or more wherein generating a synthetic image comprises: identifying an image labelled with the given crystal type classification; rotating the identified image through a random angle; flipping the identified image horizontally with a probability of 50%; and flipping the identified image vertically with a probability of 50% (Emphasis added – Prior art of record fails to teach the underlined portion.); and training a model, using the augmented training set, to classify images according to the plurality of classifications.”
“A protein trial system comprising: a camera configured to periodically capture images of protein drops of a protein trial; a datastore, communicably coupled to the camera, configured to store the captured images; an image analysis system, communicably coupled to the datastore, configured to; apply a neural network to the captured images to generate predicted classifications for the captured images, the neural network including a plurality of dimensionality reduction layer pairs and a plurality of fully connected layers; determine, based on the predicted classifications, whether protein crystallization has occurred in one or more of the protein drops; and responsive to determining that protein crystallization has occurred in one or more of the protein drops; identify a user subscribed to receive updates for the protein trial; look up contact information for the user; and send a notification that protein crystallization has occurred in one or more of the protein drops to the user using the contact information (Emphasis added – Prior art of record fails to teach the underlined portion.); and a client device, communicably coupled to the image analysis system, configured to display a user interface, the user interface including the predicted classification of at least some of the captured images.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201.  The examiner can normally be reached on M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        January 14, 2021